                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

JOSHUA JERMAINE MCKNIGHT,

                       Plaintiff,                     Case No. 2:18-cv-99
v.                                                    Honorable Janet T. Neff
UNKNOWN PERRY et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against Defendant

Pawley.

                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The
events about which he complains, however, occurred at the Chippewa Correctional Facility (URF)

in Kincheloe, Chippewa County, Michigan. Plaintiff sues Corrections Officer Unknown Perry,

Corrections Officer Unknown Pawley, Nurse Unknown Party #1, and Corrections Officer

Unknown Party #2.

                Plaintiff alleges that on October 1, 2017, while at URF, Plaintiff was involved in

an incident in the chow hall. During the incident, Plaintiff fell and hit his head, which caused him

to lose consciousness. Plaintiff states that he was in and out of consciousness while Defendants

Perry and Unknown Party #2 cuffed him and half carried him to segregation. Plaintiff asked for

medical attention, but Defendants Perry and Unknown Party #2 denied his request. Plaintiff spoke

to Defendant Unknown Party #1 during medication rounds and stated that he was suffering

memory loss, headache, dizziness, nose bleeds, twitching of his eye, and nausea as the result of

hitting his head. Defendant Unknown Party #1 told Plaintiff to write a kite. Plaintiff wrote several

kites, to no avail.

                On December 5, 2017, Plaintiff was transferred to LMF. On February 14, 2018,

Plaintiff wrote a kite seeking medical care. On February 28, 2018, Plaintiff was seen by Dr.

Bonefeld and was diagnosed with post-concussion syndrome. Plaintiff was prescribed medication

for migraine symptoms. Plaintiff states that Defendants violated his rights under the Eighth

Amendment when they refused to provide him with medical care following his injury. Plaintiff

seeks damages.

                II.    Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While



                                                  2
a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
                The Court notes that Plaintiff fails to name Defendant Pawley in the body of his

complaint or to allege any specific facts showing wrongdoing on the part of Defendant Pawley.

Conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Therefore, Defendant Pawley is properly dismissed.

                Plaintiff’s Eighth Amendment claims against Defendants Perry, Unknown Party

#1, and Unknown Party #2 are nonfrivolous and may not be dismissed on initial review for failure

to state a claim.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendant Pawley will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

                An order consistent with this opinion will be entered.



Dated:    October 24, 2018                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 4
